In a proceeding pursuant to Family Court Act article 6 to modify a prior custody order of the same court (Spitz, J.), dated May 6, 1994, awarding the mother sole custody of the parties’ child, the father appeals from (1) an order of the Family Court, Westchester County (Daly, J.), dated May 9, 2008, made after a hearing, and (2) an amended order of the same court dated July 25, 2008, which, inter alia, awarded the parties joint legal custody of the subject child.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeal from the order dated May 9, 2008, must be dismissed, as it was superseded by the amended order dated July 25, 2008. Moreover, since the parties’ child is now over 18 years of age, he is no longer subject to the amended order (see Matter of McGovern v Lynch, 62 AD3d 712 [2009]; Matter of Sassower-Berlin v Berlin, 31 AD3d 771 [2006]; see also Matter of Lozada v Pinto, 7 AD3d 801 [2004]; Jabri v Jabri, 193 AD2d 782 [1993]). Accordingly, the appeal from the amended order dated July 25, 2008, must be dismissed as academic. Spolzino, J.E, Santucci, Florio and Lott, JJ., concur.